    Case 19-43756 Doc 196-4 Filed 02/12/20 Entered 02/12/20 18:29:23       Desc
            Exhibit(s) Cadillac Ranch Acquired Real Property Page 1 of 1


                                  Schedule 1.1(a)

                           Acquired Leased Real Property

     Location          State                          Landlord
 Bloomington - Mall
                    MN           MOAC Mall Holdings LLC
 of America

 National Harbor    MD           Peterson Companies

 Pittsburgh         PA           Indland Commercial Real Estate




12226612v6
4817-332-0275.5
